1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of the invention of Group I, claims 1-15 and 19-22, in the reply filed on July 14, 2022 is acknowledged.
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 14, 2022.
3.	The Sequence Listing filed February 18, 2020 has been approved.
4.	The drawings are objected to because they purport to be color drawings; however, the requirements for having color drawings in an application have not been satisfied.  Note, e.g., the reference to “YELLOW” and “BLUE” in Figure 1B; and the references to colors in the drawings at paragraphs [0025], [0043], [0099], and [0141] of the specification.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Correction is required.
5.	The drawings are objected to because in Figures 4A-4E (sheet 4/20), none of the panels is labeled “C”.  Compare the brief description at paragraph [0028] of the specification.  In Figure 5C, “SUPEMATE” appears to be a misspelling, probably of “SUPERNATE”.  In sheet 7/20, the heading refers to “Figures 7A-7B”; however, two panels are marked (C) and (D), which are not included in the heading.  Amino acid sequences subject to the sequence disclosure rules are present in Figures 19A and 21A-21B.  However, SEQ ID NOS have not been provided, as required by 37 CFR 1.821(d).  (As an alternative to amending the figures, it would be acceptable to insert the required SEQ ID NOS into the Brief Description of the drawings at paragraphs [0043] and [0045] of the specification.)  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
6.	The disclosure is objected to because of the following informalities:  At page 4, line 1, the serial number of the provisional application appears to be incorrect.  The title of provisional application 62/478,795 is “Smart Instrument”, which appears to be unrelated to self-assembling immuno-amphiphiles.  Note that correction of the serial number may raise issues of new matter under 35 U.S.C. 132.  See MPEP 2163.07(II).  Figures 7C and 7D are not described in the Brief Description of Figure 7 at paragraph [0031] of the specification.  Figures 17A and 17B are not described in the Brief Description of Figure 17 at paragraph [0041] of the specification.  Figure 20C is not described in the Brief Description of Figure 20 at paragraph [0044] of the specification.  See MPEP 608.01(f).  A SEQ ID NO must be inserted after every occurrence of a sequence subject to the sequence disclosure rules.  See 37 CFR 1.821(d).  Such sequences are present at, e.g., paragraphs [0043] - [0045], [0099], [0100], and [0141] - [0143].  At paragraph [0043], line 8, “(B)” should be changed to “(19B)”.  At Table 1, page 14, column 1, “aminonorbomyl” is a misspelling, probably of “aminonorbornyl”.  At Table 1, page 14, column 3, “naphthylalanine” (two occurrences) is misspelled.  At Table 1, page 15, column 3, “methyla” is a misspelling, and “naphthylalanine” is misspelled.  At page 25, paragraph [0112], line 5, “amphiphiles” is misspelled.  At page 36, in the second-to-last line of the table, “SEQ II” should be changed to “SEQ ID”.  Appropriate correction is required.
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3-5, 9-15, and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  At claims 3, 4, 9, and 10, the phrases “a functional portion or fragment or derivative thereof” and “functional portions or fragments or derivatives thereof” render the claims indefinite.  Firstly, it is unclear if “functional” only modifies “portion”, or if it also modifies “fragment” and “derivative”.  Secondly, the difference between a “portion” of an antibody binding peptide and a “fragment” of an antibody binding peptide is unclear.  Finally, it is unclear what function the portion, fragment, or derivative must possess, e.g., the ability to bind to an antibody, the ability to self-assemble into an immunofiber, etc.  Clarification of the intended claim scope is required.  There is no antecedent basis in the claim for the phrase “said binding peptide conjugated to a first spacer peptide and conjugated to an antibody binding peptide having…” at claim 9, lines 3-5.  The claim does not previously mention that the binding peptide is conjugated to a first spacer peptide or to another antibody binding peptide.  The antecedent basis for the phrase “its C-terminus” at claim 9, line 7, is also unclear.  It is unclear if this phrase is referring to the Z33 peptide of Protein A, the antibody binding peptide recited at lines 4-5, the first spacer peptide, or the antibody binding peptide recited at lines 2-4.  Accordingly, the structural relationship among the various parts within the immunofiber binding molecule is unclear.  Claim 19, step a), recites dissolving an immunofiber (IF) composition and aging it to make it self-assemble into IFs.  It is unclear how an IF composition can be made to self-assemble into IFs, because according to the claim terminology the sample begins with IFs.  There is no antecedent basis in the claim for the phrase “the immunoglobulin molecule” at claim 19, step b), line 2.  The preamble to claim 19, and step b), line 1, uses the terminology “antibodies” rather than “immunoglobulin molecule”.   Step b), line 3, introduces yet another term, “Fc immunoglobulin”, which appears to refer to the same substance.  Claim 19 requires revision so that claim terminology is standardized.  The preamble to claim 19 recites, in part, purification of Fc containing peptides or proteins; and step b), lines 2-4, recites that IFs bind to Fc containing peptides or proteins to form immunofiber-Fc containing peptide or protein complex.  However, at step b), line 1, the sample is recited only as containing antibodies.  There is no indication that the sample can contain Fc containing peptides or proteins.  Accordingly, the source of Fc containing peptides or proteins for step b), lines 2-4, and for steps c) and d), is unclear.  At claim 20, line 1, it is queried as to whether “separated” should instead be “dissociated” so as to be consistent with the terminology used in claim 19, step d).  Otherwise, the relationship between the dissociating step and the separating step is unclear.
8.	Claims 9-15 and 19-22 are objected to because of the following informalities:  At claim 9, line 2, “immunofiber” should be inserted before the second occurrence of “binding” so that the claim terminology is consistent with that used at lines 1-2.  At claim 9, line 3, “antibody” should be inserted before “binding” so that the claim terminology is consistent with that used at lines 2-3.  At claim 13, line 1; claim 14, line 1; and claim 15, line 1; “compositions” should be changed to “composition” so as to be consistent with the terminology used in independent claim 9.  At claim 19, line 4, “and” (first occurrence) should be changed to “having”.  Appropriate correction is required.
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 1-8 and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,359,005. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘005 patent clearly anticipate instant claims 1-8, 19, and 20.  SEQ ID NO:1 of claim 1 of the ‘005 patent is identical to SEQ ID NO:1 as recited in instant claim 4.  Note also that the hydrocarbon portion of the lauric acid moiety recited in the claims of the ‘005 patent consists of 11 linear carbon atoms.  With respect to instant claims 21 and 22, the ‘005 patent does not claim further purifying the dissociated and separated immunoglobulins or Fc fusion proteins using polishing steps.  It would have been obvious to one of ordinary skill in the art to further purify by known purification methods the unbound antibody or Fc fusion proteins produced in the claimed purification method of the ‘005 patent, because further purification of an antibody or protein by multiple known purification steps is routine in the antibody and protein arts. 
11.	Claims 1-8 and 19-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-6 of copending Application No. 17/833,941 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘941 application clearly anticipate instant claims 1-5, 19, and 20.  With respect to instant claims 6 and 7, the claims of the ‘941 application recite an immuno-amphiphile comprising a linear hydrocarbon chain, but do not recite the size of the linear hydrocarbon chain.  It would have been obvious to one of ordinary skill in the art to determine all operable and optimal sizes for the linear hydrocarbon chain portion of the immuno-amphiphile claimed in the ‘941 application, because the size of the lipophilic component of an amphiphile, i.e. the relative proportions of lipophilic and lipophobic components of an amphiphile, is an art-recognized result-effective variable which is routinely determined and optimized in chemical arts involving amphiphiles.  With respect to instant claims 21 and 22, the ‘941 application does not claim further purifying the dissociated and separated immunoglobulins or Fc fusion proteins using polishing steps.  It would have been obvious to one of ordinary skill in the art to further purify by known purification methods the unbound antibody or Fc fusion proteins produced in the claimed purification method of the ‘941 application, because further purification of an antibody or protein by multiple known purification steps is routine in the antibody and protein arts.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
12.	Claims 7 and 8 are deemed to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/547,256 because the provisional application, under the test of 35 U.S.C. 112(a), discloses the claimed invention.
	Instant claims 1-6, 9-17, and 19-22 are deemed not to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/547,256 because the provisional application, under the test of 35 U.S.C. 112(a), does not disclose immuno-amphiphiles comprising hydrocarbon chains in general, e.g., which are not linear hydrocarbons; does not disclose an immunofiber binding molecule comprising a first spacer peptide comprising the generic amino acid sequence XXYYZZ; and does not disclose further purifying immunoglobulins or Fc containing peptides or proteins using polishing steps.
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

14.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Li et al article (Biomaterials, Vol. 178, pages 448-457, available online 16 April 2018).  The Li et al article teaches immuno-amphiphiles which self-assemble at physiological pH to form immunofibers.  The immuno-amphiphiles are formed by reacting Z33 peptide (which has the identical amino acid sequence as Inventors’ SEQ ID NO:1) reacted at its N-terminus either with lauric acid or with a branched di-octanoic acid.  The Z33 peptide, and the immunofibers comprising the Z33 peptide, bind to the Fc portion of IgG1.  See, e.g., page 450, column 2, second full paragraph; and Figure 1.  
15.	Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Deng et al article (J. Phys. Chem. B, Vol. 113, pages 8539-8544) as evidenced by Sarasa Barrio (U.S. Patent Application Publication 2014/0024054).  The Deng et al article teaches the peptide amphiphile C12-Aβ(11-17), which self-assembles into nanofibrils.  See, e.g., the Abstract.  Sarasa Barrio teaches that Aβ(11-17) can be used to raise antibodies in rabbits.  See Example 1.  Accordingly, Sarasa Barrio is evidence that the Aβ(11-17) present in the Deng et al article’s peptide amphiphile meets Inventors’ claim requirement for an antibody binding peptide.  With respect to claim 2, the Deng et al article at page 8539, column 2, first full paragraph, teaches that the most stable helical region of Aβ is located between positions 11 and 17, which significantly contributes to the stability of the α-helical structure of aβ.  Accordingly, the peptide amphiphile C12-Aβ(11-17) taught by the Deng et al article is deemed inherently to have an α-helical conformation when in an aqueous solution at physiological pH, to the same extent claimed by Inventors.  Sufficient evidence of similarity is deemed to be present between the nanofibrils taught by the Deng et al article and Inventors’ claimed immunofiber composition to shift the burden to Inventors to provide evidence that the claimed invention is unobviously different than the nanofibrils taught by the Deng et al article.  With respect to claims 3 and 4, the Aβ(11-17) taught by the Deng et al article comprises a functional portion, a functional fragment, and a functional derivative of Inventors’ SEQ ID NOS:1-7, because there are amino acids in common between Aβ(11-17) and Inventors’ SEQ ID NOS:1-7; and because Aβ(11-17) and Inventors’ SEQ ID NOS:1-7 are all capable of being conjugated to a hydrocarbon chain, of forming immuno-amphiphiles, and of forming an immunofiber composition.  Note also that the definition of “derivative” at paragraph [0071] does not set forth any limits on the numbers of substitutions, deletions and/or additions which can be made to the base peptide while still qualifying as a “derivative”.
16.	The Luan et al article (Journal of Materials Chemistry B, Vol. 3, pages 1068-1078) is cited as art of interest.  The Luan et al article teaches a peptide comprising a stearoyl group, linked through C(LLKK)3C, to TAT.  See Figure 1(A).  The peptide is an amphiphile and has α-helical content in PBS.  See, e.g., the Abstract.  Note that the C(LLKK)3C sequences comprises the residues LLKKLL, which meet the requirements of Inventors’ first spacer peptide sequence XXYYZZ.  Because of the uncertainty as to the structure of the immunofiber binding molecule recited in instant claim 9 (for more on this issue, see the above rejection under 35 U.S.C. 112(b)), the examiner can not currently determine whether or not the peptide taught by the Luan et al article anticipates or renders obvious the claimed immunofiber composition.  
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
July 28, 2022